    Case: 1:18-cv-05587 Document #: 196 Filed: 12/19/18 Page 1 of 3 PageID #:4232




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
______________________________________
                                       )
UNITED STATES SECURITIES               )
AND EXCHANGE COMMISSION,              )
                                      )  Civil Action No. 18-CV-5587
                  Plaintiff,          )
          v.                          )
                                      )  Hon. Judge John Z. Lee
EQUITYBUILD, INC.,                    )
EQUITYBUILD FINANCE, LLC,             )
JEROME H. COHEN and                   )
SHAUN D. COHEN                        )
                                      )
                  Defendants,          )
                                 _____)

                  MOTION TO WITHDRAW OF CELIZA P. BRAGANÇA
       FROM REPRESENTATION OF DEFENDANTS JEROME COHEN AND SHAUN COHEN

        Celiza P. Bragança of Bragança Law LLC hereby seeks leave of the Court to withdraw as

counsel to defendants Jerome H. Cohen and Shaun D. Cohen. In support of this request, Celiza

Bragança states:


        1)     Celiza Bragança was retained as counsel for all defendants to represent them with

respect to a motion for a temporary restraining order, asset freeze, and appointment of a receiver

filed by the SEC on August 15, 2018.


        2)     On August 17, 2018, the Court granted the SEC's motions. Pursuant to the Court's

orders, all of the assets of Jerome Cohen and Shaun Cohen have been and remain subject to an asset

freeze. A Receiver was appointed and took control of the EquityBuild defendants. From that point

on, Celiza Bragança ceased representing the EquityBuild defendants, but continued representing

Jerome Cohen and Shaun Cohen.
    Case: 1:18-cv-05587 Document #: 196 Filed: 12/19/18 Page 2 of 3 PageID #:4233



        3)      On August 31, 2018, the Court granted the Cohens' request to release $20,000 of

retainer funds that had been deposited in the firm's client trust account and that were subject to the

asset freeze. Those funds were released to pay for services rendered by Celiza Bragança and the

Law Offices of Jeffrey Friedman for representation of the entity defendants and individual

defendants in the August 17 hearing on the SEC's motions and for representation of the individual

defendants in the days following the entry of the Court's August 17 orders. (Dkt. 51)


        4)      Other than the payment authorized by the Court (Dkt. 51), Celiza Bragança has not

been paid for representing the Cohens. The Cohens filed a motion for attorney's fees and living

expenses on October 22, which the Court denied on October 24. (Dkt. 99) As a result, Celiza

Bragança has not been paid for tens of thousands of dollars in fees and expenses incurred since

August 20, 2019.


        5)      The Court granted the motion of Mark Rosenberg, who served as counsel to the

individual defendants, to withdraw as counsel on October 17, 2018. (Dkt. 89)


        6)      Celiza Bragança has discussed this issue with the Cohens multiple times since the

Court's October 24 order. She provided a draft of this motion to the Cohens before filing. The

Cohens stated that because withdrawal would require them to proceed on a pro se basis, they object.


        7)      Despite the fact that the Cohens would be required to proceed pro se, the Court

should grant Celiza Bragança's request to withdraw. There is no right to counsel in this civil

proceeding. The burden of providing free legal advice to the Cohens in this complex case is

significant. There are many parties, many filings, and the potential of depositions and other

demands of the Receiver. The Court denied the Cohens' October 22 request for the release of funds

from the asset freeze to pay both the Cohens' living expenses and attorney's fees. Although the

                                                  2
    Case: 1:18-cv-05587 Document #: 196 Filed: 12/19/18 Page 3 of 3 PageID #:4234



Cohens lack funds to pay for legal representation, it is unreasonable to require Celiza Bragança to

continue to represent them for free.

        WHEREFORE, Celiza Bragança hereby requests that the Court grant this motion to

withdraw as counsel to Jerome Cohen and Shaun Cohen.


December 19, 2018
                                              Respectfully submitted,




                                              Celiza P. Bragança (#6226636)
                                              Braganca Law LLC
                                              Counsel for Defendants Jerome Cohen
                                              and Shaun Cohen
                                              230 S. Clark Street #262
                                              Chicago, IL 60604
                                              Telephone: 847-906-3460
                                              Email: Lisa@SECDefenseAttorney.com




                                                 3
